DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Specification
The abstract of the disclosure is objected to because the term “trimethylamamine” in line 5 should be corrected to read “trimethylamine”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In par.0003 the terms “anions (e.g., OH”, Cl”, Br”)” should read “anions (e.g., OH-, Cl-, Br -)”.
In par.0008-0009 and par.0026 the term “trimethylamamine” should be corrected to read “trimethylamine” (see fig.4 and par.0021).
Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  the limitation “trimethylamamine” in claim 1 should be corrected to read “trimethylamine”. 
The limitation “a surface layer on a first side and a second side, opposing said first side” in claim 7 should read “surface layers on a first side and a second side, opposing said first side”.
The limitation “a surface layer on opposing sides of the porous scaffold” in claim 17 should read “surface layers on opposing sides of the porous scaffold”.
Claims 2-6, 9-16, 19, and 20 are objected to as being dependent on claim 1.   
Claim 8 is objected to as being dependent on the objected claim 7.
Claim 18 is objected to as being dependent on the objected claim 17
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an anion exchange polymer comprising i) 2 trifluoroMethyl ketone, ii)1 Biphenyl, iii)methylene chloride, and iv)trifluoromethanesulfonic acid, and v)a functional group comprising trimethylamine”.
However, the specification teach that i) 2 trifluoroMethyl ketone, ii)1 Biphenyl, iii)methylene chloride, and iv)trifluoromethanesulfonic acid are mixed to produce a pre-polymer. The pre-polymer is then functionalized with trimethylamine to form an anion exchange polymer (par.0008 and par.0021 of the specification, fig.1-4). The anion exchange polymer does not comprise) 2 trifluoroMethyl ketone, ii)1 Biphenyl, iii) methylene chloride, and iv)trifluoromethanesulfonic acid, and v)a functional group comprising trimethylamine.
Therefore, it is not clear what is the joint inventor claiming as the invention in claim 1.
For the examination on the merits it is considered that claim 1 recites “an anion exchange polymer which is a reaction product of i) 2 trifluoroMethyl ketone, ii)1 Biphenyl, iii) methylene chloride, and iv) trifluoromethanesulfonic acid, and has a functional group derived from trimethylamine”.
Claim 8 depends on claim 7 and recites “the anion exchange polymer is configured within the pores of the porous scaffold”. However, claim 7 recites that the anion exchange polymer forms surface layers forms surface layers on a first side and a second side of the porous scaffold.
Therefore, it is not clear where is the anion exchange polymer of claim 8 placed.
For the examination on the merits it is considered that claim 8 recites “the anion exchange polymer is further configured within the pores of the porous scaffold”.
Claim 18 depends on claim 17 and recites “the anion exchange polymer is configured within the pores of the porous scaffold”. However, claim 17 recites that the anion exchange polymer forms surface layers on opposing sides of the porous scaffold.
Therefore, it is not clear where is the anion exchange polymer of claim 18 placed.
For the examination on the merits it is considered that claim 18 recites “the anion exchange polymer is further configured within the pores of the porous scaffold”.
Claims 1-7, 9-17, 19, and 20 are rejected as being dependent on the rejected claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No.11,173,456. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the U.S. Patent No.11,173,456 claim the same composite anion exchange membrane.
The U.S. Patent No.11,173,456 claims a method comprising the steps of:
a) mixing i)2trifluoromethyl ketone, ii)1 biphenyl, iii)methylene chloride, and iv)trifluoromethanesulfonic acid for a time and temperature to produce a pre-polymer;
b) providing a porous scaffold;
c)dissolving the pre-polymer in an imbibing solution to produce a solution of the pre-polymer;
d)combining the pre-polymer solution and the porous scaffold by imbibing and subsequently functionalizing the pre-polymer; and
e) drying the functionalized pre-polymer solution to produce a composite anion exchange membrane (claim 1).
The step of functionalizing comprises exposing the pre-polyemr to trimethylamine (claim 2).
The composite anion exchange membrane obtained by the method in claims 1 and 2 of the U.S. Patent No.11,173,456 is equivalent to the composite ion exchange membrane in claim 1 of the instant application.
U.S. Patent No.11,173,456 further claims that the porous scaffold is an expanded polytetrafluoroethylene membrane (claim 3), same as in claim 11 of the instant application.

Claims 1, 2, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 11,286,357. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and U.S. Patent No. 11,286,357 claim the same composite anion exchange membrane.
U.S. Patent No. 11,286,357 claims a method of making a composite ion exchange membrane comprising the steps of
a) providing a porous scaffold material having pores;
b)preparing a pre-polymer by mixing i)2trifluoromethyl ketone, ii)1 biphenyl, iii)methylene chloride, and iv)trifluoromethanesulfonic acid for a time and temperature to produce said pre-polymer;
e)imbibing the pre-polymer into the pores of said porous scaffold material and subsequently functionalizing the pre-polymer with a trimethylamine solution to produce said composite ion exchange membrane (claim 1).
The composite anion exchange membrane obtained by the method in claim 1 of the U.S. Patent No. 11,286,357 is equivalent to the composite ion exchange membrane in claims 1 and 2 of the instant application.
U.S. Patent No. 11,286,357 further claims that the scaffold material consists of expanded polytetrafluoroethylene (claim 6), same as in claim 11 of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahar et al. (US Patent 5,547,551) in view of Bae et al. (WO 2016/081432).
With regard to claims 1 and 2, Bahar et al. teach a composite membrane comprising a membrane and an ion exchange resin, wherein the ion exchange resin impregnates the membrane (abstract). The membrane has a porous microstructure (column 4, lines 33-34), so it is equivalent to the “porous scaffold material comprising pores” in claim 1.
Bahar et al. fail to teach the anion exchange polymer in claim 1.
Bae et al. teach polymers with superior mechanical properties and chemical stability (abstract). The polymer of PBPAI+ is obtained by stirring biphenyl, 7-bromo-1,1,1-trifluoroheptan-2-one, methyl trifluoromethyl ketone, methylene chloride and TFSA (trifluoromethylsulfonic acid) to obtain a precursor PBPAI. The precursor is functionalized with trimethylamine to obtain the ionic polymer PBPAI+ (Example 2 on page 7).
PBPAI+ allows significantly higher hydroxide ion conductivity that other anion exchange polymers (last paragraph on page 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use PBPAI+ of Bae et al. as the ion exchange resin in the composite membrane of Bahar et al., in order to take advantage of its superior mechanical properties and chemical stability.
The examiner would like to note that 7-bromo-1,1,1-trifluoroheptan-2-one is the compound (2) in fig.1-4 of the instant application. This compound comprises a trifluoromethyl ketone structure.
Bahar et al. teach that the ion exchange resin impregnates the membrane (abstract), and the membrane has a porous microstructure (column 4, lines 33-34),
Therefore, the ion exchange polymer is configured within the pores of the membrane.
The composite membrane of Bahar modified by Bae is equivalent to the composite anion exchange membrane in claims 1 and 2 of the instant application.
With regard to claims 3-5 and 9-11, Bahar et al. teach that the membrane may be expanded polytetrafluoroethylene (ePTFE), may have a thickness of preferably 0.013-0.019 mm (13-19m) and a porosity of 70-95% (column 5, lines 40-50).
The thickness range of 0.013-0.019 mm (13-19m) is within the ranges in claims 3 and 4, and overlaps the range in claim 5.
The porosity is equivalent to the open area in claims 9 and 10. The range of 70-95% overlaps the ranges in claims 9 and 10.
The expanded polytetrafluoroethylene (ePTFE) meets the limitations of claim 11.
With regard to claims 6-8 and 16-18, Bahar et al. teach that the ion exchange resin impregnates the membrane (abstract), wherein the membrane has a porous microstructure (column 4, lines 33-34),
Therefore, the ion exchange polymer is configured within the pores of the membrane.
However, it is common knowledge that when the ion exchange resin is used in excess, it will fill in the pores of the membrane then it will form layers on one or both sides of the membrane.
With regard to claim 12, Bahar et al. teach a composite membrane comprising a membrane and an ion exchange resin, wherein the ion exchange resin impregnates the membrane (abstract). The membrane has a porous microstructure (column 4, lines 33-34),
Therefore, the ion exchange polymer is configured within the pores of the membrane.
With regard to claims 13-15, 19, and 20, Bahar et al. teach that the membrane may be expanded polytetrafluoroethylene (ePTFE), may have a thickness of preferably 0.013-0.019 mm (13-19m) and a porosity of 70-95% (column 5, lines 40-50).
The thickness range of 0.013-0.019 mm (13-19m) is within the ranges in claims 13 and 14, and overlaps the range in claim 15.
The porosity is equivalent to the open area in claims 19 and 20. The range of 70-95% overlaps the ranges in claims 19 and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722